Citation Nr: 0214597	
Decision Date: 10/18/02    Archive Date: 10/29/02

DOCKET NO.  94-17 618	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1. Entitlement to an increased rating for pulmonary 
emphysema, currently rated as 30 percent disabling. 

 2.  Entitlement to a total disability rating for 
compensation purposes based on         individual 
unemployability. 


REPRESENTATION

Appellant represented by:	R. Edward Bates, Attorney


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The veteran served on active service from January 1970 to 
November 1971 and from August 1972 to December 1988.

This matter arises from November 1993 and later rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Chicago, Illinois, that denied entitlement to 
an increased evaluation for a respiratory disorder 
characterized as chronic pulmonary disease.  In July 1997, 
the Board of Veterans' Appeals (Board) remanded the claim for 
development.  In an October 1999 rating decision, the RO 
assigned a 30 percent rating for the respiratory disorder, 
then characterized as emphysema, and denied entitlement to a 
total disability rating for compensation purposes based on 
individual unemployability (hereinafter referred to as TDIU).  
The case was returned to the Board and in February 2000, the 
Board denied an increased rating for chronic obstructive 
pulmonary disease (COPD) and denied entitlement to TDIU.

In an order dated May 10, 2001, the U.S. Court of Appeals for 
Veterans Claims (hereinafter referred to as the Court) 
vacated and remanded the February 2000 Board decision.  The 
Court directed the Board to consider the Veterans Claims 
Assistance Act of 2000 (hereinafter referred to as the VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as 
amended at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 
2001)).  The Court noted that while on remand, the Board 
should also address any additional evidence and argument 
submitted by Appellant.  

The veteran testified at a personal hearing in March 1994.

In September 2000, the veteran reported increased problems 
with hearing loss and ear ringing that he desired to be 
considered for compensation.  As this could be construed as a 
claim for service connection for hearing loss and/or for 
tinnitus, these issues are referred to the RO for appropriate 
action. 

In this case, a social and industrial survey has been 
requested.  Because such development must be undertaken by 
the RO, all other requested development will be included in 
the remand order.  


REMAND

As noted in the introduction, there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the VCAA became law.  This law redefined 
VA's duty to assist and enhanced VA's duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This law applies to 
all claims filed on or after November 9, 2000, or filed 
before that date and not yet final as of that date.  VCAA, § 
7(a), 114 Stat. at 2099-2100; see also Karnas v. Derwinski, 1 
Vet. App. 308 (1991).

The Board must remand this case so that the RO may comply 
with the heightened notice and duty to assist provisions 
contained in the new law.  In addition, because the RO has 
not yet considered whether any additional notification or 
development action is required under the VCAA, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOGCPREC 16-92.  

According to the most recent rating decision of record 
(October 1999), service connection is in effect for 
emphysema, currently rated 30 percent disabling under 
Diagnostic Code 6603.  Service-connection is also in effect 
for residuals of a right hand fracture, for excision of a 
lipoma, and for postoperative left inguinal hernia, each 
rated as noncompensable.  The most recent VA compensation and 
pension examination of the veteran's service-connected 
respiratory disorder was accomplished in September 1998.  VA 
should offer the veteran appropriate examinations to 
determine the current severity of this and other service-
connected disorders.  See Snuffer v. Gober, 10 Vet App. 400 
(1997), and Caffrey v Brown, 6 Vet App 377, 381 (1994); 
Green v. Derwinski, 1 Vet. App. 121, 124 (1991). 

VA's duty to assist includes providing a medical examination 
or obtaining a medical opinion where such is necessary to 
make a decision on the claim.  See 38 U.S.C. § 5103A(d) (West 
Supp. 2001).  In his brief, the veteran's attorney asked for 
a VA medical opinion addressing the limitation of activity 
imposed by the veteran's service-connected disability (citing 
Hayes v. Brown, 9 Vet. App. 67, 73 (1996)).  In Hayes, the 
Court stressed that when a report does not contain sufficient 
detail, it should be returned as inadequate for rating 
purposes.  In his brief, the attorney also requested that the 
examination report address how the symptoms of the veteran's 
pulmonary emphysema impair his ordinary life (citing 
Ardison v. Brown, 6 Vet. App 405, 409 (1994) and 38 C.F.R. 
§ 4.2).  The veteran should therefore be afforded an 
examination to obtain a medical opinion, based on the 
complete record of the case, as to whether his service-
connected disabilities by themselves would prevent him from 
securing or following a substantially gainful occupation.  
The Board may not reject the claim without producing 
evidence, as distinguished from mere conjecture, that the 
veteran can perform work that would produce sufficient income 
to be other than marginal.  Friscia v. Brown, 7 Vet. App. 294 
(1995), citing Beaty v. Brown, 6 Vet. App. 532, 537 (1994).  
In Friscia, the Court stressed that VA has a duty to 
supplement the record by obtaining an examination which 
includes an opinion on what effect the appellant's service- 
connected disability has on his ability to work.  Friscia, at 
297, citing 38 U.S.C.A. § 5107(a); 38 C.F.R. §§ 3.103(a), 
3.326, 3.327, 4.16(a); Beaty, 6 Vet. App. at 538; and 
Obert v. Brown, 5 Vet. App. 30, 33 (1993).

Vocational rehabilitation (voc-rehab) records in veteran's 
claims files reflect that he was scheduled to complete barber 
training in December 1998; however, the records do not 
reflect whether he completed that training.  The RO should 
therefore obtain any additional voc-rehab records available 
and associate them with veteran's claims folder.  These 
records might be relevant to the employability issue as well 
as to the severity of the veteran's service connection 
respiratory disorder.  In Bell v. Derwinski, 2 Vet. App. 611 
(1992) the Court held that where such records might have been 
determinative, the Board should have obtained them.  

The RO has obtained Social Security Administration (SSA) 
records, which reflect that SSA disability benefits had been 
awarded and were terminated effective from April 1998; 
however, no SSA records have been obtained since March 1999.  
Thus, during the remand period, the RO should contact the 
veteran and his representative to determine whether there are 
any relevant SSA records not currently associated with the 
claims folder, and if there are, the RO should attempt to 
obtain them.  See Martin v. Brown, 4 Vet. App. 136, 140 
(1993) (BVA erred when it failed to provide reasons and bases 
for its conclusion that SSA records were not relevant to the 
claim).

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, this case is 
therefore REMANDED to the RO for the following development:

1.  The RO should undertake all necessary 
action to obtain all outstanding records 
of pertinent medical treatment and 
evaluation from any source or facility 
identified by the veteran and associate 
them with the claims file.  

2.  The RO should attempt to obtain any 
recent voc-rehab records and associate 
them with the claims files.  

3.  The RO should attempt to obtain any 
relevant SSA records that not currently 
associated with the claims folder.  If 
these or any other requested records are 
unavailable, or the search for any such 
records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file.

4.  The veteran should be afforded a VA 
social and industrial survey to assess 
his employment history and day-to-day 
functioning.  A legible copy of the 
report should be inserted into the claims 
folder.

5.  Following the above development, the 
RO must review the claims file and ensure 
that all notification and development 
action required by the VCAA is completed.  
In particular, the RO should ensure that 
the new notification requirements and 
development procedures, codified at 
38 U.S.C. §§ 5102, 5103, 5103A, and 5107, 
are fully complied with.  Any binding and 
pertinent court decisions that are 
subsequently issued should also be 
considered.

6.  The veteran should then be scheduled 
for an appropriate VA examination to 
determine the severity of his service-
connected respiratory disorder.  The 
claims file must be made available to and 
reviewed by the examiner prior to the 
examination and the examiner should note 
that review in the report.  Pulmonary 
function test results, which address the 
rating criteria of 38 C.F.R. § 4.97, 
Diagnostic Code 6603, should be provided.  
The examiner should provide a complete 
rationale for any opinion expressed in a 
legible report.

7.  The veteran should be scheduled for 
an appropriate VA examination to 
determine whether service-connected 
disabilities alone preclude him from 
securing and following a substantially 
gainful occupation.  The claims file must 
be made available to and reviewed by the 
examiner prior to the examination.  The 
examiner should note that review in the 
report.  For clinical purposes, the 
examiner should elicit and record a full 
work and educational history from the 
veteran.  Based on his/her review of the 
case, the examiner should provide an 
opinion addressing whether it is at least 
as likely as not that service-connected 
disabilities alone would preclude the 
veteran from securing or following 
substantially gainful employment 
consistent with the veteran's education 
and occupational experience.  The 
examiner should provide a complete 
rationale for the opinions expressed in a 
legible report.

8.  The RO should ensure that all 
requested development has been completed 
to the extent possible in compliance with 
this REMAND.  If any action is not 
undertaken, or is taken in a deficient 
manner, appropriate corrective action 
should be undertaken.  See Stegall v. 
West, 11 Vet. App. 268 (1998).

9.  After all development deemed 
warranted by the record is complete, the 
RO should readjudicate the claims on 
appeal on the basis of all pertinent 
evidence of record and legal authority.  
With respect to the service-connected 
connected respiratory disability, the RO 
should bear in mind that the schedule for 
rating emphysema changed effective 
October 7, 1996.  Thus, the disability 
must be evaluated under both the former 
and revised criteria of Diagnostic Code 
6603.  If the RO is unable to determine 
whether unemployability is caused by 
service-connected or non-service-
connected disabilities, then the RO must 
consider whether the evidence is so 
evenly balanced that the "benefit of the 
doubt doctrine" may apply.  See 
Gilbert v. Derwinski, 1 Vet. App. 49, 58 
(1991).

10.  Thereafter, if the benefits sought 
remain denied, the veteran and his 
attorney should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue.  An appropriate 
period of time should be allowed for 
response.  Thereafter, the case should be 
returned to the Board, if in order.  

The Board intimates no opinion as to the ultimate outcome of 
this case.  The appellant need take no action unless 
otherwise notified.  The veteran has the right to submit 
additional evidence and argument on the matter or matters 
the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	LAWRENCE M. SULLIVAN 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2002).


